Citation Nr: 1012231	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-09 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for service connected 
bilateral pes planus, currently 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to 
November 1977.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia that granted service connection for pes 
planus and assigned a 10 percent evaluation effective May 
31, 2006.  

In August 2009, the Veteran testified in a Board hearing in 
front of the undersigned Veterans Law Judge at the Central 
Office in Washington, D.C.  The transcript of the hearing is 
associated with the claims file and has been reviewed.

The Board also received additional medical evidence from the 
Veteran in February 2010.  The new evidence was accompanied 
by a waiver of the Veteran's right to initial consideration 
of the new evidence by the RO.  38 C.F.R. §§ 19.9, 
20.1304(c) (2009).  Accordingly, the Board will consider the 
new evidence in the first instance in conjunction with the 
issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In this case, the last VA Compensation and Pension 
Examination was in February 2007.  The examination shows 
that the Veteran had constant pain, weakness, stiffness, 
swelling and fatigue while standing or walking.  There was 
normal weight bearing, posture and gait.  He did not require 
assistive devices for ambulation.  There was a slight degree 
of valgus, which could not be corrected by manipulation. 
There was no malalignment.  There was no deformity such as 
inward rotation of the superior portion of the os calcis, 
medial tilting of the upper border of the talus, marked 
pronation or the whole foot everted.  Palpation of the 
plantar surfaces revealed moderate tenderness.  The Achilles 
tendons had good alignment.  Pes cavus was not present and 
there were no hammer toes.  Morton's metatarsalgia, hallux 
valgus and hallus rigidus were not present.  There was 
functional limitation with prolonged standing and walking.  
He did not require any support with his shoes.  

Under Diagnostic Code 5276, a higher evaluation of 30 
percent is assigned for severe bilateral acquired flatfoot, 
with objective evidence of marked deformity (pronation, 
abduction, etc), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  A 50 percent evaluation is assigned for 
pronounced bilateral acquired flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2009).

In the August 2009 Board hearing, the Veteran testified that 
his pes planus had increased in severity since the February 
2007 examination.  Specifically, he obtained orthotic 
inserts, had increased swelling on use, bunions, and 
increased pain.  He also began using assistive devices since 
the 2007 examination.  The Veteran also testified that he 
developed callous formations on his feet.  Additionally, the 
Veteran testified that his bilateral pes planus caused him 
to leave his employment as security officer.  

Further, the most recent VA treatment records confirm that 
the Veteran had increased pain, began using orthotics and 
used a cane.  The VA records submitted in February 2010, 
however, also indicate that his increased symptoms may be 
due to nonservice connected diabetes mellitus.  
Specifically, a pain questionnaire submitted in February 
2010 indicated that both pes planus and diabetic neuropathy 
were the etiology of his pain.  

Where the evidence of record does not reflect the current 
state of the Veteran's disability, as in this case, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).   Reexamination will be requested 
whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability.  See 38 C.F.R. § 3.327(a) (2009).  As the 
Veteran testified that his disability increased in severity, 
the Board finds that a contemporaneous and thorough VA foot 
examination should be conducted to determine the current 
severity of the Veteran's bilateral pes planus.  Such 
examination and opinion would be instructive with regard to 
the appropriate disposition of the claim under appellate 
review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board also observes that, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the United States Court of Appeals for 
Veterans Claims (Court) held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In the instant case, the Veteran is 
currently unemployed.  A pain questionnaire was submitted in 
February 2010 which indicated that both pes planus and 
diabetic neuropathy were the etiology of his pain which 
limited his ability to work.  Additionally, at his Board 
hearing, he testified that he was unemployable due to his 
bilateral pes planus.  

As such, the question of TDIU is raised by the record.  
Therefore, while on remand, any necessary development with 
respect to the TDIU aspect of the Veteran's increased rating 
claim should be conducted.  In this regard, as the Veteran 
is being afforded a VA examination in order to assess the 
current nature and severity of his service-connected 
bilateral pes planus, the examiner should also be requested 
to offer an opinion regarding his employability.  See 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).



Accordingly, the case is REMANDED for the following action:

1.	The RO should afford the Veteran a new 
VA examination to determine the nature and 
extent of the Veteran's service-connected 
bilateral pes planus.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file should be made available for review 
in connection with the examination.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.  

The examiner should specify which symptoms 
are due to pes planus as opposed to a 
nonservice connected disability, such as 
diabetes mellitus.  The examiner should 
also provide an opinion on the effect of 
the bilateral pes planus on the Veteran's 
employability.  Specifically, the examiner 
should opine if the Veteran is unable to 
secure or follow a substantially gainful 
occupation as a result the service-
connected bilateral pes planus.  

2.	The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


